                                                           Case 2:19-cv-00131-JAD-GWF Document 10 Filed 03/06/19 Page 1 of 2



                                                       1    Patrick G. Byrne, Esq.
                                                            Nevada Bar No. 7636
                                                       2    Hayley J. Cummings, Esq.
                                                            Nevada Bar No. 14858
                                                       3    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       4    Las Vegas, Nevada 89169
                                                            Telephone: 702.784.5200
                                                       5    Facsimile: 702.784.5252
                                                            pbyrne@swlaw.com
                                                       6    hcummings@swlaw.com
                                                            Attorneys for Defendants
                                                       7

                                                       8
                                                                                  IN THE UNITED STATES DISTRICT COURT
                                                       9
                                                                                                DISTRICT OF NEVADA
                                                      10
                                                            National Outsourcing Services, Inc., a           Case No. 2:19-CV-00131-JAD
                                                      11    Florida corporation; Nationwide Outside
                                                            Services Corp, a Florida corporation,
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                  Plaintiffs,                STIPULATION AND ORDER FOR
Snell & Wilmer




                                                      13                                                     EXTENSION TO RESPOND TO
                    Las Vegas, Nevada 89169




                                                            vs.                                              DEFENDANTS’ COMPLAINT
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                            TS Dynamic Corp., a Nevada Corporation;
                                                      15    Troy Sibel, an individual; Nationwide
                                                            Office Support Corp, a California
                                                      16    corporation; TS AG Corp. d/b/a Nationwide
                                                            Outside Services Corp, a California
                                                      17    corporation; TS Risk Corp. d/b/a
                                                            Nationwide Outside Services Corp., a
                                                      18    California corporation; Does 1 to 10,
                                                            inclusive,
                                                      19
                                                                                  Defendants.
                                                      20

                                                      21          Plaintiffs National Outsourcing Services, Inc. and Nationwide Outside Services Corp.
                                                      22   (“Plaintiffs”) and Defendants TS Dynamic Corp., Troy Sibel, Nationwide Office Support Corp.,
                                                      23   TS AG Corp. d/b/a Nationwide Outside Services Corp., and TS Risk Corp. d/b/a Nationwide
                                                      24   Outside Services Corp. (“Defendants”) (collectively, the “Parties”) by and through their attorneys
                                                      25   of record, hereby stipulate and agree to extend Defendants’ deadline to respond to Plaintiffs’
                                                      26   Complaint to March 11, 2019, for the following reasons:
                                                      27                 1. Defendants’ Answer is currently due March 6, 2019.
                                                      28
                                                           Case 2:19-cv-00131-JAD-GWF Document 10 Filed 03/06/19 Page 2 of 2



                                                       1                    2. Defendants officially obtained Snell & Wilmer as counsel the week of February
                                                       2                       25, 2019.
                                                       3                    3. On March 6, 2019, counsel for Plaintiff agreed to the extension requested herein.
                                                       4                    4. This extension is sought in good faith and is not made for the purpose of delay.
                                                       5            Therefore, the Parties respectfully request an extension for Defendants to respond to
                                                       6   Plaintiffs’ Complaint to and including March 11, 2019.
                                                       7

                                                       8   Dated: March 6, 2019                                   Dated: March 6, 2019
                                                       9   LEWIS ROCA ROTHGERBER CHRISTIE LLP                     SNELL & WILMER L.L.P.
                                                      10

                                                      11   /s/ John E. Bragonje                                   /s/ Hayley J. Cummings
                                                           John E. Bragonje                                       Patrick C. Byrne
                                                      12   Nevada Bar No. 9519                                    Nevada Bar No. 7636
             3883 Howard Hughes Parkway, Suite 1100




                                                           3993 Howard Hughes Pkwy, Suite 600                     Hayley J. Cummings
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           Las Vegas, NV 89169-5996                               Nevada Bar No.14858
                                                                                                                  3883 Howard Hughes Pkwy, Suite 1100
                         LAW OFFICES




                                                           Attorney for Plaintiffs
                          702.784.5200




                                                      14
                               L.L.P.




                                                                                                                  Las Vegas, NV 89169-5596
                                                      15                                                          Attorneys for Defendants
                                                      16

                                                      17

                                                      18
                                                                                                          ORDER
                                                      19
                                                                    IT IS ORDERED that Defendants shall file their Answer to Plaintiffs’ Complaint on or
                                                      20
                                                           before March 11, 2019.
                                                      21

                                                      22
                                                                   March 7, 2019.
                                                           DATED: __________________, 2019
                                                      23

                                                      24
                                                                                                          _____________________________________
                                                      25                                                  UNITED STATES
                                                                                                          UNITED  STATES DISTICT  COURTJUDGE
                                                                                                                          MAGISTRATE     JUDGE
                                                           4828-6674-9833
                                                      26

                                                      27

                                                      28

                                                                                                            -2-
